DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Connolly teaches an asset tag adapted to be mounted to an asset, the asset tag comprising:
a first component (12, 38) encoded with a first ID unique to the asset tag [0013], the first component having a first wireless interface and being adapted to transmit first broadcast signals via said first wireless interface over a first range [0017], the first broadcast signals including the first ID [0013, 0018];
a user-actuatable button [0024]; and
processing circuitry, coupled to the button (Fig. 2) and to at least the first wireless interface (Fig. 2), the processing circuitry being configured for (i) determining whether a predetermined gesture has been performed by a user using the button and (ii) if the predetermined gesture has been performed (Fig. 2, [0024]), transmitting via the first wireless interface to a wireless access point a message.
The prior art fails to teach a visual indicator element, the visual indicator element being configured to be illuminated in one of a first predetermined colour, a second predetermined colour, a third predetermined colour and a fourth predetermined colour corresponding respectively to a first predetermined status, a second predetermined status, a third predetermined status and a fourth predetermined status, the first, second, third and fourth predetermined colours being different; and wherein the first predetermined status is restock pending, the second predetermined status is restock acknowledged, the third predetermined status is normal, and the fourth predetermined status is restock complete, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876